Citation Nr: 1416169	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to extension of a temporary total convalescent rating from November 1, 2009, under 38 C.F.R. § 4.30, for residuals of a left ankle fracture.

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating higher than 20 percent for the residuals of the left ankle fracture.

4.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in March 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.  Although previously represented in this appeal by a private attorney, the Veteran since has changed his representation to The American Legion, and this Veterans Service Organization (VSO) represented him during his hearing.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system.  So any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran submitted a March 2013 written statement (on VA Form 21-4138) indicating he is withdrawing his claims of entitlement to higher ratings for his PTSD and for the residuals of his left ankle fracture, as well as his petition to reopen his previously denied claim of entitlement to service connection for chloracne.  So the only claim that remains concerns whether he is entitled to extension of the temporary total (100 percent) convalescent rating from November 1, 2009, under 38 C.F.R. § 4.30, for the residuals of his left ankle fracture.

2.  Regarding this remaining claim, as of November 1, 2009, and continuing for the next 2 months, he was still convalescing from his left ankle surgery.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claims of entitlement to higher ratings for the PTSD and for the residuals of the left ankle fracture, as well as regarding the petition to reopen the previously denied claim of entitlement to service connection for chloracne.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria are met for extension of the temporary total convalescent rating for the residuals of the left ankle fracture beyond October 31, 2009, more specifically, for the next 2 months.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R §§ 3.159, 4.30 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).

Here, in a recent March 2013 written statement (on VA Form 21-4138), so prior to the promulgation of a decision in this appeal, the Veteran indicated he is withdrawing his claims of entitlement to higher ratings for his PTSD and for the residuals of his left ankle fracture, as well as the petition to reopen his previously denied claim of entitlement to service connection for chloracne.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are summarily dismissed.

II.  The Duties to Notify and Assist as Concerning the Remaining Claim for Extension of the Temporary Total Convalescent Rating

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided the relevant notice and information in a September 2009 letter, prior to initially adjudicating his claim in the September 2009 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).


The Veteran has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  The VA regulation governing the assignment of temporary total ratings specifically states that such a rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30(a).  In this case, there is evidence of the status of the Veteran's left ankle disability as of the end of October 2009, when this temporary total rating terminated.  As discussed below, the Board is granting a two-month extension of this temporary total rating through January 5, 2010, and there is additional evidence of the status of his left ankle disability through this subsequent date as well.  Accordingly, a VA examination is not required.

III.  Extension of the Temporary Total Convalescent Rating

A temporary total disability rating will be assigned without regards to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  Under 38 C.F.R. § 4.30, a temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Extensions of one, two, or three months beyond the initial three months may be made under the above paragraphs, and extensions of one to six months beyond the initial six months may be made under paragraphs two or three with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The Veteran had surgery for his left ankle in September 2009.  A rating decision also in September 2009 resultantly awarded a temporary total convalescent rating effective September 3, 2009, the date of the surgery, through October 31, 2009.  The previously-assigned 20 percent rating for this left ankle disability resumed as of November 1, 2009.

VA records dated November 24, 2009, so from later that same month, reflect that the Veteran was advised by his physician to continue wearing a "boot walker" for a period of two to three more weeks, after which he could start weaning himself off of it.  During a follow-up consultation on January 5, 2010, he was observed to have occasional pain on walking 20 minutes or more, but otherwise remained asymptomatic.  He was able to walk and do gardening.  Additional records from June 2010 show he had just minimal tenderness of the medial malleolus, though he complained of ankle pain when standing for more than 2 hours.  Objective physical examination revealed good power in plantar and dorsiflexion of the ankle, as well as inversion and eversion.


Based on this evidence, a 2-month extension of the temporary total convalescent rating is warranted.  As explained, the criteria for this rating include therapeutic immobilization of one major joint or more.  The ankle is considered a major joint for VA compensation purposes.  See 38 C.F.R. § 4.45(f).  Moreover, the Veteran was advised to keep his ankle in the boot walker, so immobilized, for three more weeks as of November 24, 2009, after which he could gradually discontinue its use.  In other words, he was instructed to keep his ankle mostly immobilized through the end of December 2009.

Subsequent records from January 5, 2009, however, show he was mostly asymptomatic and able to engage in activities such as walking and gardening.  There is no indication he required further immobilization of the ankle, and no indication his condition was otherwise manifested by incompletely healed surgical wounds, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Although he continued to experience residual pain through June 2010 or thereabouts, it is sufficiently contemplated by the assigned 20 percent schedular rating in effect for this ensuing period, so not grounds for further extending his temporary total convalescent rating beyond the 2 additional months.


ORDER

The appeal concerning the claims of entitlement to higher ratings for the PTSD and residuals of the left ankle fracture, as well as to reopen the previously denied claim for service connection for chloracne, is dismissed.

However, the temporary total convalescent rating is extended for 2 months beyond October 31, 2009, subject to the statutes and regulations governing the payment of retroactive VA compensation.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


